[Cite as State v. Bronston, 2012-Ohio-4611.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98596


                                      STATE OF OHIO
                                                               RESPONDENT

                                                  vs.

                                 EDWARD BRONSTON
                                                               RELATOR




                                          JUDGMENT:
                                          WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 456582
                                           Order No. 458962



RELEASE DATE:                  October 3, 2012
FOR RELATOR

Edward Bronston, pro se
Inmate #471-390
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43302


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Asst. County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

      {¶1} On June 25, 2012, the relator, Edward Bronston, commenced this

mandamus action to compel the lower court to render a final, appealable order “on his

postconviction petition, and motion to release from false imprisonment, with all due

respect to this honorable court, that the entries comply with Crim.R. 32(C).” (Complaint.)

 On July 5, 2012, the Cuyahoga County Prosecutor, on behalf of the respondent, moved

for summary judgment on the grounds of procedural defects and lack of duty. On July

17, 2012, Bronston filed a motion to strike the state’s response on the grounds of

untimeliness.    This court denied the motion to strike on July 23, 2012.         For the

following reasons, this court grants the respondent’s motion for summary judgment and

denies the application for a writ of mandamus.

      {¶2} First, Bronston’s complaint is defective.          The caption is improper.

Bronston styled this petition as “State of Ohio v. Edward Bronston.” R.C. 2731.04

requires that an application for a writ of mandamus “must be by petition, in the name of

the state on the relation of the person applying.”    This failure to properly caption a

mandamus action is sufficient grounds for denying the writ and dismissing the petition.

Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270
(1962).   Moreover, the failure to caption the case correctly creates uncertainty as to the

identity of the respondent that provides an additional, independent reason for dismissal.

State ex rel. Ross v. State, 102 Ohio St.3d 73, 2004-Ohio-1827, 806 N.E.2d 553.

       {¶3} The relator has also failed to comply with R.C. 2969.25, which requires an

affidavit that describes each civil action or appeal filed by the relator within the previous

five years in any state or federal court.      The relator’s failure to comply with R.C.

2969.25 warrants dismissal of the complaint for a writ of mandamus.             State ex rel.

Zanders v. Ohio Parole Bd., 82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594.

Relator also did not comply with R.C. 2969.25(C), which requires that an inmate file a

certified statement from his prison cashier setting forth the balance in his private account

for each of the preceding six months.         This also is sufficient reason to deny the

mandamus, deny indigency status and assess costs against the relator.           State ex rel.

Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842; and Hazel v.

Knab, 120 Ohio St.2d 22, 2011-Ohio-4608, 955 N.E.2d 378.

       {¶4} Moreover, he has not established that the trial judge is in default of a clear,

legal duty enforceable in mandamus.      The requisites for mandamus are well established:

(1) the relator must have a clear legal right to the requested relief, (2) the respondent must

have a clear legal duty to perform the requested relief and (3) there must be no adequate

remedy at law. Additionally, although mandamus may be used to compel a court to

exercise judgment or to discharge a function, it may not control judicial discretion, even if

that discretion is grossly abused. State ex rel. Ney v. Niehaus, 33 Ohio St.3d 118, 515

N.E.2d 914 (1987). Furthermore, mandamus is not a substitute for appeal.         State ex rel.
Keenan v. Calabrese, 69 Ohio St.3d 176, 631 N.E.2d 119 (1994); and State ex rel.

Pressley v. Indus. Comm. of Ohio, 11 Ohio St.2d 141, 228 N.E.2d 631 (1967), paragraph

three of the syllabus.   Thus, mandamus does not lie to correct errors and procedural

irregularities in the course of a case. State ex rel. Jerninghan v. Gaughan, 8th Dist. No.

67787, 1994 Ohio App. LEXIS 6227 (Sept. 26, 1994). Mandamus is an extraordinary

remedy that is to be exercised with caution and only when the right is clear. It should

not issue in doubtful cases. State ex rel. Taylor v. Glasser, 50 Ohio St.2d 165, 364

N.E.2d 1 (1977); and State ex rel. Connole v. Cleveland Bd. of Edn., 87 Ohio App.3d 43,

621 N.E.2d 850 (8th Dist.1993).

       {¶5} In the underlying case, State v. Bronston, Cuyahoga C.P. No. CR-451589,

Bronston pleaded guilty to kidnapping and two counts of rape and in July 2004, was

sentenced to 13 years in prison.    He filed several motions for a delayed appeal, but this

court denied those motions.        On September 3, 2009, Bronston filed his first

postconviction relief petition that the trial court summarily denied on October 28, 2009.

Bronston tried to appeal this decision by filing a motion for delayed appeal, but this court

denied the motion. State v. Bronston, 8th Dist. No. 94390 (Jan. 22, 2010). In early

2010, both the state and Bronston moved for resentencing for a full compliance with

postrelease control.   On March 23, 2010, the trial judge fully resentenced Bronston, and

changed his sexual reporting duties from Megan’s Law to the Adam Walsh Act.

Bronston timely appealed, and this court reversed, holding the change improper.     State v.

Bronston, 8th Dist. No. 94936, 2011-Ohio-3576. On October 14, 2011, the trial court

reimposed the Megan’s Law sanctions, but did not reiterate the rest of the sentence.
Bronston again appealed and argued that the trial court erred in not allowing him to

address the court concerning various errors over the course of his case.        This court

affirmed, holding that the trial court properly acted within the limited scope of the remand

on Megan’s Law.       State v. Bronston, 8th Dist. No. 97558, 2012-Ohio-2631.

       {¶6} Bronston then filed the subject motions. On December 12, 2011, he filed

his second postconviction relief petition and on April 19, 2012, he filed his “motion to

release from false imprisonment for failing to comply with Crim.R. 32(A)(1) and Sup.R.

39(B)(4).”     On June 8, 2012, in separate entries, the trial court summarily denied both

motions. Bronston then commenced this mandamus action.

       {¶7} To the extent that Bronston is arguing that the June 8, 2012 entries are not

final, appealable orders because they do not comply with Crim.R. 32(C) and State v.

Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, his argument is

ill-founded.     Crim.R. 32 applies only to judgments of convictions and not to

postconviction motions. As to his motion to release from false imprisonment for failing

to comply with Crim.R. 32(A)(1), res judicata bars relief. He presented this argument to

this court in his latest appeal, and this court rejected it.

       {¶8} To the extent that Bronston is arguing that the June 8, 2012 entries are not

final, appealable orders because there are no findings of fact and conclusions of law, his

argument is not well taken. A trial court has no duty to issue findings of fact and

conclusions of law on successive postconviction relief petitions or on other

postconviction motions.      Gause v. Zaleski, 85 Ohio St.3d 614, 710 N.E.2d 684 (1999);

and State ex rel. Jefferson v. Russo, 8th Dist. No. 90682, 2008-Ohio-135.
      {¶9} Accordingly, this court grants the respondent’s motion for summary

judgment and denies the ill-captioned application for a writ of mandamus.

      {¶10}    Relator to pay costs.

      {¶11}    This court directs the clerk of court to serve all parties notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).

      {¶12}    Writ denied.




EILEEN A. GALLAGHER, JUDGE

JAMES J. SWEENEY, P.J., and
MARY EILEEN KILBANE, J., CONCUR